
	
		I
		111th CONGRESS
		2d Session
		H. R. 5173
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Tiahrt (for
			 himself, Mr. Bilbray,
			 Mr. Rohrabacher,
			 Mr. Akin, and
			 Mr. Calvert) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To provide for certain enhanced border security measures,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure the Border Act of 2010.
		2.Two-layered
			 reinforced fencing along the entire United States-Mexico border
			(a)In
			 generalSection 102 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note),
			 as amended by section 564 of division E of the Consolidated Appropriations Act,
			 2008 (Public Law 110–161), is amended by amending subparagraph (A) of
			 subsection (b)(1) to read as follows:
				
					(A)Two-layered
				reinforced fencing
						(i)In
				generalIn carrying out subsection (a) and in accordance with
				clause (ii) of this subparagraph, the Secretary of Homeland Security
				shall—
							(I)construct two
				layers of reinforced fencing along the entire international land border between
				the United States and Mexico; and
							(II)provide for the
				installation of additional physical barriers, roads, lighting, cameras, and
				sensors along the entire length of the international border between the United
				States and Mexico and the United States and Canada to gain operational control
				of such border.
							(ii)ClarificationIn
				carrying out subsection (a), the Secretary of Homeland Security shall construct
				a second layer of reinforced fencing in any area along the international land
				border between the United States and Mexico that, as of the date of the
				enactment of this subparagraph, has only one layer of fencing.
						(iii)Construction
				deadlineThe Secretary shall ensure the completion of the
				construction of such two-layered reinforced fencing and the installation of
				such additional physical barriers, roads, lighting, cameras, and sensors by not
				later than the date that is two years after the date of the enactment of this
				subparagraph.
						.
			(b)Repeal of
			 consultation requirementSubparagraph (C) of section 102(b)(1) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as
			 added by section 564 of division E of the Consolidated Appropriations Act,
			 2008, is repealed.
			(c)Limitation on
			 requirementsSubparagraph (D)
			 of section of section 102(b)(1) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996, as added by section 564 of division E of the
			 Consolidated Appropriations Act, 2008, is amended to read as follows:
				
					(C)Limitation on
				requirements
						(i)Determination
				and reportIf the Secretary
				of Homeland Security determines that the installation of the two-layered
				reinforced fencing required under subparagraph (A)(i)(I) in a particular
				location along the international border of the United States and Mexico is
				topographically impractical, the Secretary shall submit to Congress a report on
				the specific alternative measures the Secretary determines necessary to achieve
				and maintain operational control over the international border at such
				location.
						(ii)Follow-up
				actionThe installation of the two-layered reinforced fencing
				required under subparagraph (A)(i)(I) shall not apply with respect to any
				location specified in the report required under clause (i) of this subparagraph
				if a subsequent Act of Congress exempts any such location from such fencing
				requirement and authorizes the specific alternative measures referred to in
				such
				report.
						.
			(d)Clerical
			 amendmentSection 102(b)(1) of the Illegal Immigration and
			 Immigrant Responsibility Act of 1996 is amended, in the paragraph heading, by
			 striking along southwest
			 border.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendment made by subsection (a).
			3.Tunnel task
			 forceSubject to the
			 availability of appropriations for such purpose, the fiscal year 2011 budget of
			 the Tunnel Task Force, a joint force comprised of Immigration and Customs
			 Enforcement (ICE), Customs and Border Patrol (CBP), and Drug Enforcement
			 Administration (DEA) personnel tasked to pinpoint tunnels that are utilized by
			 drug lords and coyotes to smuggle narcotics, illegal aliens, and
			 weapons, shall be increased by 100 percent above the fiscal year 2007 budget.
			 Such increase shall be used to increase personnel, improve communication and
			 coordination between participant agencies, upgrade technology, and offer cash
			 rewards and appropriate security to individuals who provide the Tunnel Task
			 Force with accurate information on existing tunnels that breach the
			 international borders of the United States.
		4.Aerial vehicles
			 and surveillance systems
			(a)AuthorizationThe Secretary of Homeland Security shall
			 develop and implement a program to fully integrate and utilize aerial
			 surveillance technologies, including unmanned aerial vehicles and related
			 equipment, to enhance the security of the international borders between the
			 United States and Mexico and the United States and Canada by conducting
			 continuous monitoring and border surveillance of the entirety of such borders,
			 including equipment such as—
				(1)additional
			 sensors;
				(2)satellite command
			 and control; and
				(3)other necessary
			 equipment for operational support.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out subsection (a).
			
